We have examined with interest the persuasive motion for rehearing, but are still of opinion that in a case where the accused was given the lowest penalty by the jury, and whose facts are not before us, we could not justifiably order a reversal because of the argument set out in the original opinion. The trial judge heard the testimony and the argument, saw the witnesses, and refused to grant a new trial. If the testimony was sufficient, and we must presume it so, *Page 271 
the jury were evidently not moved by the argument complained of to go beyond the minimum penalty.
The motion for rehearing will be overruled.
Overruled.